In a proceeding to compel appellant to accept a late notice of claim, the appeal is from an order of the Supreme Court, Kings County, dated January 29, 1976, which granted the motion. Order reversed, on the law, without costs or disbursements, and proceeding dismissed. The accident for which petitioner seeks to make claim occurred on August 31, 1974. This proceeding was commenced on December 29, 1975, more than one year from the beginning of .the applicable period. Hence, "the court was without power to grant the relief sought” (see Matter of Walker v MVAIC, 41 AD2d 527, 528, affd 33 NY2d 781). The applicable period governing the application to the court is not extended by virtue of the 1974 amendment to section 608 of the Insurance Law (L 1974, ch 488, § 1), which relates solely to the failure to file within 90 days (Insurance Law, § 608). Furthermore, under the facts here, no action was taken regarding the claim until February, 1975, five months after the date of the accident. In view of this unexplained delay, Special Term lacked power to grant the application (see Matter of Pasternack v MVAIC, 48 AD2d 837). We do not view the 1974 amendment to section 608 of the Insurance Law as creating any exception to, or extension of, the time periods prescribed in that statute. Hopkins, Acting P. J., Martuscello, Margett, Rabin and Hawkins, JJ., concur.